DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9, 12, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 108845830 A), referred herein as Sun.  
Regarding Claim 1, Sun teaches
An apparatus, comprising: a rename block to receive a first memory operation that specifies a plurality of data register operands and perform renaming on the first memory operation; (Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations, each micro-operation with a target register, decoding in units of micro-operation, rename and dispatch. are each assigned one of the two micro-operation in a re-sequencing buffer assignment, combining the two micro-operation in the emitting queue.)
a scheduling block to receive the renamed first memory operation, store the renamed first memory operation in at least one entry of a plurality of scheduling block entries, and schedule the first memory operation as a single operation with a plurality of data register operands; (Sun [0007] 4) in the sequence buffer ROB in the transmission queue to two split micro-operation to obtain a pair of only occupies one of the combined loading instruction)
and a memory operation block to receive the scheduled first memory operation and atomically perform the first memory operation across the plurality of data register operands, (Sun [0007] 6) execute, a number combined to LDP of loading instructions and other data-loading instruction value and address offset register the calculated data as the access address to access the memory, it only by one memory access operation obtaining two target to be loaded into the data register) wherein the rename block is configured to perform renaming on the first memory operation by treating each data register operand of the plurality of data register operands as an individual memory operation. (Sun [0007] 3) renaming: renaming the two split micro-operation to micro-operation as unit)
	Regarding Claim 3, Sun teaches
The apparatus of claim 1, wherein the scheduling block entry storing the renamed first memory operation further stores the plurality of data register operands. (Sun [0003] it is necessary to register renaming. register renaming comprises two parts, one is reading a renaming mapping table, a source register of the instruction to acquire the mapping to rename register, the second is distributing a new renaming register is a destination register of the instruction, that is, establishing new mapping relationship. and the new mapping relationship update to rename map table, renaming, the instruction is dispatched to the transmit queue)
Regarding Claim 4, Sun teaches
The apparatus of claim 1, wherein the memory operation block is configured to track the plurality of data register operands independently. (Sun [0003] the instruction is dispatched to the transmit queue, but also would be dispatched according to the order recorded in the re-sequencing buffer (ReOrder Buffer, ROB for short) instruction. so that the execution instruction can be submitted according to the program sequence, transmitting the instructions in the queue as long as source operand readiness, and there is no associated structure, it may transmit an execution)
Regarding Claim 5, Sun teaches
The apparatus of claim 4, wherein the memory operation block supports the full data width of the plurality of data register operands in a single pipeline. (Sun [0002] a log-loading instruction with two destination register, are respectively Rd1 and Rd2, its meaning is from the address (Xn + offset] read width is one destination register width two times data, the low half part of the data stored in the Rd1, high-part in the Rd2. Because LDP can load two registers at a time.)
Regarding Claim 7, Sun teaches
The apparatus of claim 1, wherein the scheduling block schedules the first memory operation as a plurality of independent operations in the memory operation block, and wherein each of the plurality of independent memory operations point to a single entry in a store buffer. (Sun [0003] the instruction is dispatched to the transmit queue, but also would be dispatched according to the order recorded in the re-sequencing buffer (ReOrder Buffer, ROB for short) instruction. so that the execution instruction can be submitted according to the program sequence)
	Regarding Claim 9, Sun teaches
The apparatus of claim 1, wherein the first memory operation is a load pair operation.  (Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations [0003] based on the instruction set system structure design of the microprocessor a pair of loading instruction)
Regarding Claim 12, Sun teaches
An apparatus, comprising: means for renaming to receive a first memory operation that specifies a plurality of data register operands and perform renaming on the first memory operation;
(Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations, each micro-operation with a target register, decoding in units of micro-operation, rename and dispatch. are each assigned one of the two micro-operation in a re-sequencing buffer assignment, combining the two micro-operation in the emitting queue.)
means for scheduling to receive the renamed first memory operation, store the renamed first memory operation in at least one entry of a plurality of entries in the means for scheduling, and schedule the first memory operation as a single operation with a plurality of data register operands; (Sun [0007] 4) in the sequence buffer ROB in the transmission queue to two split micro-operation to obtain a pair of only occupies one of the combined loading instruction)
and means for performing memory operations to receive the scheduled first memory operation and atomically perform the first memory operation across the plurality of data register operands,
(Sun [0007] 6) execute, a number combined to LDP of loading instructions and other data-loading instruction value and address offset register the calculated data as the access address to access the memory, it only by one memory access operation obtaining two target to be loaded into the data register) wherein the means for renaming is configured to perform renaming on the first memory operation by treating each data register operand of the plurality of data register operands as an individual memory operation. (Sun [0007] 3) renaming: renaming the two split micro-operation to micro-operation as unit)
Regarding Claim 14, Sun teaches
A method, comprising: receiving a first memory operation that specifies a plurality of data register operands at a rename block; performing renaming on the first memory operation by the rename block; (Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations, each micro-operation with a target register, decoding in units of micro-operation, rename and dispatch. are each assigned one of the two micro-operation in a re-sequencing buffer assignment, combining the two micro-operation in the emitting queue.)
providing the renamed first memory operation to a scheduling block; scheduling the renamed first memory operation as a single operation with a plurality of data register operands; (Sun [0007] 4) in the sequence buffer ROB in the transmission queue to two split micro-operation to obtain a pair of only occupies one of the combined loading instruction)
and providing the scheduled first memory operation to a memory operation block to be performed atomically across the plurality of data register operands,(Sun [0007] 6) execute, a number combined to LDP of loading instructions and other data-loading instruction value and address offset register the calculated data as the access address to access the memory, it only by one memory access operation obtaining two target to be loaded into the data register) wherein the memory operation block is configured to track the plurality of data register operands independently. (Sun [0007] 3) renaming: renaming the two split micro-operation to micro-operation as unit)
	Regarding Claim 15, Sun teaches
The method of claim 14, further comprising performing the scheduled first memory operation atomically by the memory operation block. (Sun [0007] 6) execute, a number combined to LDP of loading instructions and other data-loading instruction value and address offset register the calculated data as the access address to access the memory, it only by one memory access operation obtaining two target to be loaded into the data register)
Regarding Claim 17, Sun teaches
The method of claim 15, wherein the scheduled first memory operation is performed by a single pipeline of the memory operation block at the full data width of the plurality of data register operands. (Sun [0002] a log-loading instruction with two destination register, are respectively Rd1 and Rd2, its meaning is from the address (Xn + offset] read width is one destination register width two times data, the low half part of the data stored in the Rd1, high-part in the Rd2. Because LDP can load two registers at a time.)
	Regarding Claim 18, Sun teaches
The method of claim 14, wherein performing renaming on the first memory operation comprises treating each data register operand of the plurality of data register operands as an individual memory operation. (Sun [0012] a logarithmic load order is split into two micro-operations to decode, rename and dispatch)
Regarding Claim 19, Sun teaches
The method of claim 14, wherein the first memory operation is a load pair operation. (Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations [0003] based on the instruction set system structure design of the microprocessor a pair of loading instruction)
	Regarding Claim 20, Sun teaches
The method of claim 19, wherein scheduling the renamed first memory operation as a single operation with a plurality of data register operands includes storing the plurality of data register operands in a single entry of the scheduling block. (Sun [0012] a logarithmic load order is split into two micro-operations to decode, rename and dispatch, but enters the transmit queue is combined into one micro-operation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 10-11, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 108845830 A), referred herein as Sun, in view of Winkel et al. (US 20180095761 A1), referred herein as Winkel.
Regarding Claim 6, Sun teaches
The apparatus of claim 1, the first memory operation
Sun does not teach wherein the first memory operation is a store pair operation.   
	However, Winkel teaches wherein the first memory operation is a store pair operation. (Winkel
 [0043] As discussed above, the first store instruction in the pair of store instructions may occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101 of FIG. 1.)
Sun and Winkel are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Winkel before him or her to modify the Sun’s system with Winkel’s teaching. The motivation for doing so would be to (Winkel abstract [0043]) processing a pair of fused store operation.
Regarding Claim 10, Sun teaches
The apparatus of claim 1,
Sun does not explicitly teach integrated into an integrated circuit (IC).
However, Winkel teaches integrated into an integrated circuit (IC). (Winkel [0022]
In another aspect, a processor may be implemented as a single integrated circuit, two or more integrated circuits, or may be a component of a multi-chip module (e.g., in which individual microprocessor dies are included in a single integrated circuit package and hence share a single socket).)
Sun and Winkel are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Winkel before him or her to modify the Sun’s system with Winkel’s teaching. The motivation for doing so would be to have (Winkel abstract [0022]) integrated circuits.
Regarding Claim 11, Sun and Winkel teaches
The apparatus of claim 10, further integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter. (Winkel [0023] The processing device 100 may be used in a computing system (not shown) that includes, but is not limited to, a desktop computer, a tablet computer, a laptop computer, a netbook, a notebook computer, a personal digital assistant (PDA), a server, a workstation, a cellular telephone, a mobile computing device, a smart phone, an Internet appliance or any other type of computing device. In another implementation, the processing device 100 may be used in a system on a chip (SoC) system.) 
Regarding Claim 21, Sun teaches
The method of claim 14, the first memory operation
Sun does not teach wherein the first memory operation is a store pair operation.   
	However, Winkel teaches wherein the first memory operation is a store pair operation. (Winkel [0043] As discussed above, the first store instruction in the pair of store instructions may occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101 of FIG. 1.)
Sun and Winkel are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Winkel before him or her to modify the Sun’s system with Winkel’s teaching. The motivation for doing so would be to (Winkel abstract [0043]) processing a pair of fused store operation.
Regarding Claim 24, Sun teaches
receive a first memory operation that specifies a plurality of data register operands at a rename block; perform renaming on the first memory operation by the rename block; (Sun Abstract: The invention claims an execution method of a logarithmic load order, step comprises removing the LDP instruction into two micro-operations, each micro-operation with a target register, decoding in units of micro-operation, rename and dispatch. are each assigned one of the two micro-operation in a re-sequencing buffer assignment, combining the two micro-operation in the emitting queue.)
provide the renamed first memory operation to a scheduling block; schedule the renamed first memory operation as a single operation with a plurality of data register operands;
(Sun [0007] 4) in the sequence buffer ROB in the transmission queue to two split micro-operation to obtain a pair of only occupies one of the combined loading instruction)
provide the scheduled first memory operation to a memory operation block; and perform the scheduled first memory operation atomically by the memory operation block,  (Sun [0007] 6) execute, a number combined to LDP of loading instructions and other data-loading instruction value and address offset register the calculated data as the access address to access the memory, it only by one memory access operation obtaining two target to be loaded into the data register) wherein performing renaming on the first memory operation comprises treating each data register operand of the plurality of data register operands as an individual memory operation. (Sun [0007] 3) renaming: renaming the two split micro-operation to micro-operation as unit)
Sun does not explicitly teach A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to:
However, Winkel teaches A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to: (Winkel [0138] The implementations of methods, hardware, software, firmware or code set forth above may be implemented via instructions or code stored on a machine-accessible, machine readable, computer accessible, or computer readable medium which are executable by a processing element. A non-transitory machine-accessible/readable medium includes any mechanism that provides (i.e., stores and/or transmits) information in a form readable by a machine, such as a computer or electronic system.)
Sun and Winkel are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Winkel before him or her to modify the Sun’s system with Winkel’s teaching. The motivation for doing so would be to have (Winkel [0138]) non-transitory computer-readable medium store computer executable instructions.
Claim(s) 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 108845830 A), referred herein as Sun, in view of  Hooker et al. (US 20110040955 A1), referred herein as Hooker.
Regarding Claim 8, Sun teaches 
The apparatus of claim 7,
Sun does not teach wherein the rename block is further configured to receive a second memory operation that specifies a plurality of data register operands, detect that the second memory operation is a load pair operation where at least one of the plurality of data register operands of the load pair operation matches one of the plurality of data register operands of the store pair operation, and perform data forwarding from the first memory operation to the second memory operation.  
	However, Hooker teaches wherein the rename block is further configured to receive a second memory operation that specifies a plurality of data register operands, (Hooker [0008]  The microprocessor includes a queue comprising a plurality of entries each configured to hold store information for a store instruction. The store information specifies sources of operands used to calculate a store address. [0035] The register renaming information incorporates the program order of the instructions.) detect that the second memory operation is a load pair operation where at least one of the WT Ref. No. 2233-101Ampere Ref. No. 190001plurality of data register operands of the load pair operation matches one of the plurality of data register operands of the store pair operation, and perform data forwarding from the first memory operation to the second memory operation.  (Hooker (0004] In order to detect whether it needs to forward store data to a load instruction, the microprocessor compares the load memory address with the store memory addresses of older store instructions to see whether they match. [0010] The store information specifies sources of operands used to calculate a store address. The store instruction specifies store data to be stored to a memory location identified by the store address. The computer readable program code also includes second program code for specifying control logic, coupled to the queue, configured to encounter a load instruction. The load instruction includes load information that specifies sources of operands used to calculate a load address. The control logic detects that the load information matches the store information held in a valid one of the plurality of queue entries and responsively predicts that the microprocessor should forward to the load instruction the store data specified by the store instruction whose store information matches the load information.)
Sun and Hooker are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Hooker before him or her to modify the Sun’s system with Hooker’s teaching. The motivation for doing so would be to have high performance solution (Hooker [0003]) as modern microprocessors transfer the store data from the functional unit in which the store instruction resides (e.g., a store queue) to the functional unit in which the load instruction resides (e.g., a load unit).
Regarding Claim 23, Sun teaches 
The method of claim 21,
Sun does not teach further comprising: receiving a second memory operation that specifies a plurality of data register operands; detecting that the second memory operation is a load pair operation where at least one of the plurality of data register operands of the load pair operation matches one of the plurality of data registers operands of the store pair operation; and Application Serial No.: 16/722,870Reply to Office Action mailed 02/22/202222, 2022performing data forwarding from the first memory operation to the second memory operation.  
	However, Hooker teaches further comprising: receiving a second memory operation that specifies a plurality of data register operands; (Hooker [0008]  The microprocessor includes a queue comprising a plurality of entries each configured to hold store information for a store instruction. The store information specifies sources of operands used to calculate a store address. [0035] The register renaming information incorporates the program order of the instructions.) detecting that the second memory operation is a load pair operation where at least one of the plurality of data register operands of the load pair operation matches one of the plurality of data registers operands of the store pair operation;  and Application Serial No.: 16/722,870Reply to Office Action mailed 02/22/202222, 2022performing data forwarding from the first memory operation to the second memory operation. (Hooker (0004] In order to detect whether it needs to forward store data to a load instruction, the microprocessor compares the load memory address with the store memory addresses of older store instructions to see whether they match. [0010] The store information specifies sources of operands used to calculate a store address. The store instruction specifies store data to be stored to a memory location identified by the store address. The computer readable program code also includes second program code for specifying control logic, coupled to the queue, configured to encounter a load instruction. The load instruction includes load information that specifies sources of operands used to calculate a load address. The control logic detects that the load information matches the store information held in a valid one of the plurality of queue entries and responsively predicts that the microprocessor should forward to the load instruction the store data specified by the store instruction whose store information matches the load information.)
Sun and Hooker are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Hooker before him or her to modify the Sun’s system with Hooker’s teaching. The motivation for doing so would be to have high performance solution (Hooker [0003]) as modern microprocessors transfer the store data from the functional unit in which the store instruction resides (e.g., a store queue) to the functional unit in which the load instruction resides (e.g., a load unit).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 108845830 A), referred herein as Sun, in view of  Nguyen et al. (WO 2019051446 A1), referred herein as Nguyen.
Regarding Claim 22, Sun teaches
The method of claim 21, wherein the renamed first memory operation is performed as a plurality of independent memory operations in the memory operation block, wherein each of the plurality of independent memory operations point to a single entry in a store buffer.
 (Sun [0003] the instruction is dispatched to the transmit queue, but also would be dispatched according to the order recorded in the re-sequencing buffer (ReOrder Buffer, ROB for short) instruction. so that the execution instruction can be submitted according to the program sequence)
	Sun does not explicitly teach memory operations in parallel
However, Nguyen teaches memory operation in parallel (Nguyen [0007] Aspects disclosed herein include multi-pump memory system access circuits for sequentially executing parallel memory operations in a memory system.)
Sun and Nguyen are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sun and Nguyen before him or her to modify the Sun’s system with Nguyen’s teaching. The motivation for doing so would be (Nguyen [0004]) the ability of a processor to operate efficiently, so a device can respond quickly, depends on the speed with which data can be read from and written to a memory system.

Response to Arguments
The claim objections to claims 5, 7 and 17 have been withdrawn in light of the instant amendment to claims.
On page 7-11, the applicant argues:
Claim 1 is directed to an apparatus comprising a "rename block," a "scheduling block," and a "memory operation block." The" apparatus" of claim 1 comprises the "rename block to receive a first memory operation that specifies a plurality of data register operands and perform renaming on the first memory operation." Claim 1 has been amended, as supported by claim 2, to recite "the rename block is configured to perform renaming on the first memory operation by treating each data register operand of the plurality of data register operands as an individual memory operation." Amendment noted.
……
As discussed above, Winkel and King '475 do not teach or suggest all features in independent claim 1. For at least this reason, Applicant respectfully requests withdrawal of the rejection of claim 1. Claims 12, 14, and 24 contain limitations substantially similar to those discussed herein with regard to claim 1 and should therefore be allowable for at least the same reasons. As discussed above, claims 2, 13, 16, and 25 are canceled herein. Claims 3-7, 10-11, 15, 17-18, and 21 depend from claims 1, 12, 14, and 24 and are thus allowable over Winkel and King '475 for at least the same reasons.
……
Claims 9 and 19- 20 depend from claims 1 and 14 and are thus allowable over Winkel, King '475, and King '452 for at least the same reasons.”

Applicant’s arguments, see above, filed on 05/20/2022, regarding independent claim 1, 12, 14 and 24, and dependent claims have been fully considered and they are moot.  The Examiner respectfully notes the new grounds of rejection that were necessitated by Applicant’s amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King; John M. - US 20190163475 A1 – SYSTEM AND METHOD FOR LOAD FUSION
King; John M - US 20190171452 A1 - SYSTEM AND METHOD FOR STORE FUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135